The employer appeals from an award of the Industrial Board to the claimant for partial disability. Claimant suffered a sixty per cent impairment of earning capacity by reason of a pelvic injury. During the continuance of this disability he became totally blind through causes in no way connected with his employment. The Board continued the award for partial disability after claimant became blind. The appellant asserts that an award for partial disability may not be continued after the disability resulting from blindness. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.